Citation Nr: 1634311	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  07-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right hip strain, to include as secondary to service-connected low back strain.
 
2. Entitlement to service connection for a right knee strain, to include as secondary to service-connected low back strain.
 
3. Entitlement to service connection for a right ankle strain, to include as secondary to service-connected low back strain.
 
4. Entitlement to service connection for onychomycosis of the bilateral toes (previously claimed as jungle rot or other fungal infection of the bilateral toes).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 1973 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned during a videoconference hearing in July 2013. A transcript is of record.

In October 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  In an April 2016 rating decision, the Veteran was granted entitlement to service connection for a left hip, knee, and ankle disability, all effective September 7, 2004.  The Board finds that this constitutes a grant of the full benefits sought with regard to these disabilities, and they are no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (The grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).  See also Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability).  In an April 2016 supplemental statement of the case (SSOC), the AOJ continued to deny service connection for a right hip, knee, and ankle disability, as well as for onychomycosis of the bilateral toes. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has right hip strain that is caused by his service-connected low back strain.

2.  The evidence is at least evenly balanced as to whether the Veteran has right knee strain that is caused by his service-connected low back strain.

3.  The evidence is at least evenly balanced as to whether the Veteran has right ankle strain that is caused by his service-connected low back strain.

4.  The evidence is at least evenly balanced as to whether the Veteran's onychomycosis of the bilateral toes is related to his active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, right hip strain is proximately due to his service-connected low back strain.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, right knee strain is proximately due to his service-connected low back strain.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.

3.  With reasonable doubt resolved in favor of the Veteran, right ankle strain is proximately due to his service-connected low back strain.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.

4.  With reasonable doubt resolved in favor of the Veteran, onychomycosis of the bilateral toes was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable actions taken below, the Board will not discuss further whether those duties have been accomplished.

The Board is aware that service treatment records (STRs) may be incomplete and are entirely limited to the Veteran's submissions.  In such case, the legal standard for proving a service connection claim remains unchanged.  See Russo v. Brown, 9 Vet. App. 46 (1996); see Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  The Board has taken into consideration the missing STRs and, as appropriate, granted the claims by employing the heightened consideration of the benefit-of-the-doubt standard to rely on the competent and credible reports of medical history and symptoms.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran claims that he currently has a right hip, right knee, and right ankle disability that is due to his service-connected low back disability.  He also contends that he has onychomycosis of the bilateral toes as a result of or incurred during active duty.  




Right Hip

In November 2005, treatment records showed bilateral myofascial pain syndrome involving B glut medius, quadratus lumborum, lumbar paraspinals, and trapezius.

An April 2014 VA examination report reflected a diagnosis of bilateral hip strain.  The Veteran reported that the condition began in 1974 due to having to carry military equipment.  Range of motion of the right hip was limited to flexion of 70 degrees with pain at 65 degrees, and extension of five degrees with pain at five degrees.  The Veteran exhibited additional limitation of motion after repetitive-testing of flexion of 65 degrees and extension of five degrees or greater.  The examiner opined that there were contributing factors of pain, weakness, fatigability, and/or incoordination, as well as additional limitation of motion due to flare-ups of approximately five degrees.  The examiner noted that the Veteran had functional loss due to lessened movement and pain on movement, but that muscle testing was normal.  The examiner opined that the Veteran's bilateral hip condition was less likely than not due to or the result of his active service due to lack of medical evidence, but did not discuss whether the Veteran's hip disability was due to or aggravated by his service-connected low back strain.

A December 2015 VA examination report reflected a diagnosis of right hip strain, quiescent.  The Veteran reported that during flare-ups of the right hip he had aches and pains in the joint and that he had difficulty standing and walking for long periods.  Range of motion for the right hip was normal and not limited, and there was no pain noted during the examination.  There was no additional limitation of motion after repetitive-testing, but the examiner noted that pain, weakness, fatigability and/or incoordination would limit functional ability during flare-ups.  However, the examiner was unable to describe the additional limitation in terms of range of motion.  The examiner opined that it was more likely than not that the bilateral hip condition was a result of the service-connected low back condition because, clinically, back problems could result in increased stress on the lower extremities, altering a person's gait to increase comfort level with movement, which could result in chronic issues of the lower extremities over time.  As such, the Veteran's low back disorder was likely the cause of his current bilateral hip condition.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current right hip disability that is etiologically related to service-connected low back strain.  Here, the April 2014 VA examiner diagnosed the Veteran with right hip strain and observed limitation of motion during the examination.  Further, while the December 2015 VA examiner found that the Veteran's right hip strain was currently quiescent, he nevertheless stated that the Veteran would have limitation of motion during periods of flare-up.  As such, the Board finds that the diagnosis of right hip strain meets the current disability requirement.  Further, the December 2015 VA examiner explained the reasons for his opinion that the Veteran's right hip strain was likely due to his service-connected low back strain.  This opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

The evidence is thus at least evenly balanced as to whether the Veteran has right hip strain that is caused by his service-connected low back strain.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right hip strain secondary to service-connected low back strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee

VA treatment records in August 2005 noted no leg edema but found that the Veteran had crepitus in his right knee.

An April 2014 VA examination report reflected a diagnosis of bilateral knee strain.  The Veteran reported that the condition began in 1974 and was related to combat training.  Range of motion of the right knee was flexion of 90 degrees with pain starting at 85 degrees, and extension of zero degrees with pain starting at zero degrees.  There was additional limitation of motion after repetitive-testing of flexion of 85 degrees and extension of zero degrees.  The examiner opined that there were contributing factors of pain, weakness, fatigability, and/or incoordination, as well as additional limitation of motion due to flare-ups of approximately five degrees.  The examiner noted that there was functional loss due to lessened movement and pain on movement.  Muscle strength testing was normal, and there was no instability or patellar subluxation.  The examiner also noted that the Veteran had had frequent episodes of "locking" and pain but had not had a meniscotomy.  The examiner opined that the Veteran's bilateral hip condition was less likely than not due to or the result of his active service due to lack of medical evidence, but did not discuss whether the Veteran's knee disability was due to or aggravated by his service-connected low back strain.

A December 2015 VA examination report reflected a diagnosis of right knee strain, quiescent.  The Veteran reported that during flare-ups of the right knee he had aches and pains in the joint when lesions appeared, and that he had difficulty doing things like cooking.  Range of motion for the right knee was normal and not limited, and there was no pain noted during the examination.  There was no additional limitation of motion after repetitive-testing, but the examiner noted that pain, weakness, fatigability and/or incoordination would limit functional ability during flare-ups.  However, the examiner was unable to describe the additional limitation in terms of range of motion.  The examiner opined that it was more likely than not that the bilateral knee condition was a result of the service-connected low back condition because, clinically, back problems could result in increased stress on the lower extremities, altering a person's gait to increase comfort level with movement, which could result in chronic issues of the lower extremities over time.  As such, the Veteran's low back disorder was likely the cause of his current bilateral knee condition.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current right knee disability that is etiologically related to his service-connected low back strain.  Here, the April 2014 VA examiner diagnosed the Veteran with right knee strain and observed limitation of motion during the examination.  Further, while the December 2015 VA examiner found that the Veteran's right knee strain was currently quiescent, he nevertheless stated that the Veteran would have limitation of motion during periods of flare-up.  As such, the Board finds that the diagnosis of right knee strain meets the current disability requirement.  Further, the December 2015 VA examiner explained the reasons for his conclusion that the Veteran's bilateral knee condition was likely the result of his service-connected low back strain.  This opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.
 
The evidence is thus at least evenly balanced as to whether the Veteran's right knee strain is related to his service-connected low back strain.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right knee strain secondary to service-connected low back strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle

An April 2014 VA examination report reflected a diagnosis of bilateral ankle strain.  The Veteran reported that the condition began in 1974 and was due to carrying heavy military equipment.  Range of motion of the right ankle was plant flexion of 40 degrees with pain starting at 40 degrees, and dorsiflexion of 15 degrees with pain starting at 10 degrees.  There was additional limitation of motion after repetitive-testing of plantar flexion of 40 degrees and dorsiflexion of 10 degrees.  The examiner opined that there were contributing factors of pain, weakness, fatigability, and/or incoordination, as well as additional limitation of motion due to flare-ups of approximately five degrees.  The examiner noted that there was functional loss due to lessened movement and pain on movement.  Muscle strength testing was normal, and there was no instability.  The examiner opined that the Veteran's bilateral ankle condition was less likely than not due to or the result of his active service due to lack of evidence, but did not discuss whether the Veteran's bilateral ankle disability was due to or aggravated by his service-connected low back strain.

A December 2015 VA examination report reflected a diagnosis of right ankle strain, quiescent.  The Veteran reported that during flare-ups of the right ankle he had aches and pains in multiple places in the joint, and that he had the same difficulty as with his hip and knee disabilities.  Range of motion for the right ankle was normal and not limited, and there was no pain noted during the examination.  There was no additional limitation of motion after repetitive-testing, but the examiner noted that pain, weakness, fatigability and/or incoordination would limit functional ability during flare-ups.  However, the examiner was unable to describe the additional limitation in terms of range of motion.  The examiner opined that it was more likely than not that the bilateral ankle condition was a result of the service-connected low back condition because, clinically, back problems could result in increased stress on the lower extremities, altering a person's gait to increase comfort level with movement, which could result in chronic issues of the lower extremities over time.  As such, the Veteran's low back disorder was likely the cause of his current bilateral ankle condition.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current right ankle disability that is etiologically related to his service-connected low back strain.  Here, the April 2014 VA examiner diagnosed the Veteran with right ankle strain and observed limitation of motion during the examination.  Further, while the December 2015 VA examiner found that the Veteran's right ankle strain was currently quiescent, he nevertheless stated that the Veteran would have limitation of motion during periods of flare-ups.  As such, the Board finds that the diagnosis of right ankle strain meets the current disability requirement.  Further, the December 2015 VA examiner explained the reasons for his opinion that the Veteran's right ankle strain was likely the result of his service-connected low back strain.  This opinion is therefore entitled to signifi9cant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The evidence is thus at least evenly balanced as to whether the Veteran's right ankle strain is related to his service-connected low back strain.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ankle strain secondary to service-connected low back strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Onychomycosis

VA treatment records in April 2012 and May 2015 diagnosed the Veteran with onychomycosis of the bilateral toe nails.  The Veteran is currently service-connected for psoriasis.

An April 2014 VA examination report diagnosed the Veteran with psoriasis and onychomycosis of all the bilateral toes.  The Veteran reported a date of onset of 1978 while he was stationed overseas on active duty.  The examiner noted that the Veteran had received treatment with topical medication for his skin for six week or more.  The examiner found that the onychomycosis affected zero percent of the total exposed area and less than five percent of the total body area.  He also found that the Veteran's psoriasis affected the back of his elbows and hands.  The examiner opined that the psoriasis was at least as likely as not a result of active service, specifically the anti-malaria medication the Veteran had to take while stationed overseas, but he did not provide an opinion as to the etiology of the Veteran's onychomycosis.

A March 2015 VA examination report found that the Veteran's onychomycosis was less likely than not related to military service because of the lack of diagnostic, descriptive, and laboratory clinical evidence of onychomycosis, jungle rot, and/or nexus to psoriatic nail plates at the time of service.  As such, the examiner found that it would be "mere speculation" to assess the clinical condition of the toe nails at the time of separation.  

A December 2015 VA examination report diagnosed the Veteran with onychomycosis and psoriasis.  The Veteran reported a date of onset of 1976 while he was assigned in the Marine Barracks.  He stated that he was issued socks that were changed every three days, that he had noticed smells coming from his feet, and that his toes were cracked and the nails had turned green and yellow.  The examiner noted that the Veteran was receiving constant treatment with topical antifungal medication.  The examiner stated that the psoriasis appeared as dry, red-looking skin lesions on the Veteran's elbows and that the onychomycosis appeared as yellow, discolored bilateral toe nails.  The examiner found that the onychomycosis affected zero percent of the total exposed area and less than five percent of the total body area.  The examiner opined that the onychomycosis was at least as likely as not due to or a result of the Veteran's military service.  The examiner noted that the psoriasis was already service-connected likely due to the anti-malaria medication the Veteran took while in service, which was clinically known to affect the skin.  However, he explained that onychomycosis was a fungal disorder that was induced by a tropical climate, such as the ones the Veteran experienced while on active duty.  The examiner found that it was likely that the Veteran rarely changed socks, constantly wore boots, and had wet feet, all of which would be the perfect setting for a fungal infection.  Further, the examiner noted that onychomycosis is a slow progressing infection, which would be the likely reason why it would not have been noted during service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's onychomycosis is etiologically related to his military service.  As a preliminary matter, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as his skin and toenail problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran has stated that while deployed on active duty, he received socks that got changed every three days, that his feet smelled, and that his toenails were cracked and yellow and green.  There is no reason to doubt the credibility of the Veteran's contentions that his onychosis first manifested during service and continued to the present.

While the March 2015 VA examiner opined that it was less likely than not that the condition was related to service because there was no diagnostic, descriptive, or clinical evidence of onychomycosis, the lack of documentation such as a separation examination is not by itself a valid basis for a negative nexus opinion, particularly where, as here, there is credible lay evidence of symptoms in service.  See Buchanan, 451 F.3d at 1331.  Further, the December 2015 VA examiner found that the Veteran had a diagnosis of onychomycosis and opined that it was at least as likely as not related to service based on the Veteran's overseas duty stations and the fact that he likely did not change his socks often, that he wore his boots constantly, and that his feet were likely wet.  As the December 2015 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's onychomycosis is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for onychomycosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.310(a); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board notes that in the April 2016 SSOC, the AOJ indicated that the denial of service connection for onychomycosis of the bilateral toes was based on the fact that the Veteran was already service-connected for psoriasis, and the two disabilities would be rated under the same criteria, resulting in impermissible pyramiding.  However, the Board finds that the decision as to whether separate ratings would be warranted for these disabilities is more appropriately addressed as part of the AOJ's decision assigning an initial rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability and could be rated separately, but rejecting this argument based on the facts of that case).  Further, the Board notes that the Veteran's psoriasis affects his elbows and hands, while his onychomycosis specifically affects his bilateral toe nails.

ORDER

Entitlement to service connection for a right hip strain secondary to service-connected low back strain is granted.
 
Entitlement to service connection for a right knee strain secondary to service-connected low back strain is granted.
 
Entitlement to service connection for a right ankle strain secondary to service-connected low back strain is granted.
 
Entitlement to service connection for onychomycosis (previously claimed as jungle rot or other fungal infection of the toes) is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


